Case: 18-15314   Date Filed: 10/18/2019   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-15314
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:18-cr-00125-JDW-JSS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JACKELYN VANESSA BLANCO NUNEZ,
a.k.a. Nariah Naomy Gonzalez,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (October 18, 2019)

Before TJOFLAT, WILSON and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-15314     Date Filed: 10/18/2019    Page: 2 of 2


      Attorney Thomas John Butler, appointed counsel for Jackelyn Vanessa

Blanco Nunez (“Nunez”) in this direct criminal appeal, has moved to withdraw

from further representation of Nunez and filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Nunez’s conviction and

sentence are AFFIRMED.




                                          2